Title: From Alexander Hamilton to James McHenry, [15 July 1796]
From: Hamilton, Alexander
To: McHenry, James


[New York, July 15, 1796]
My Dear Sir
I have considered the articles of War & rather think the case is not provided for by them. I incline to the opinion that The President ex officio as Commander in Chief has power to order a General Court Martial. But the exercise of this power would be liable to too much question & Criticism to be expedient.
What then is to be done? The President has a right to dis⟨miss⟩ Military Officers as holding their Comm⟨issions⟩ during pleasure—but the delicacy of the military character requires that ⟨– –⟩ should be exercised with Great Cauti⟨on⟩ & not till after very full investigation.
What then? When the Charges come forward let them be communicated to the Commanding General & he called upon to reply particularly to them. If there are facts to be proved & by persons with the army let three or five judicious Officers with the aid of the Judge Advocate & a Magistrate if to be had to administer oaths, be charged to collect testimony for the information of the Department of War to be laid before the President. Let the accuser & the accused be notified to attend the examination of the Witnesses to cross examine &c & let their testimony reduced to Writing by the Referrees or Commissioners with the Judge Advocate & certified by them with the observations of the Accuser & accused be transmitted to the War office & laid before the President who can afterwards act according to circumstances.
This is the best I can think of.
But you must by all means avoid the imputation of evading the inquiry & protecting a favourite.
Adieu   Yrs tr
A HamiltonJuly 15 1796
Have you devised any mean of ensuring an ex[p]lanation to the French Government? If it be not done & any thing amiss happens, I dont know what will befall you all.

Js Mc.Henry Esq
